Case 19-32231-jal   Doc 28-1   Filed 07/29/19   Entered 07/29/19 12:04:42   Page 1 of
                                          3


                                    EXHIBIT A

                      (Debtors’ Bridge DIP Facility Term Sheet)
Case 19-32231-jal      Doc 28-1     Filed 07/29/19      Entered 07/29/19 12:04:42        Page 2 of
                                               3


                  DEBTOR IN POSSESSION FINANCING TERM SHEET
                     FOR INSIGHT TERMINAL SOLUTIONS, LLC

Borrower:      Insight Terminal Solutions, LLC, a Delaware limited liability company, as Debtor
               in Possession in Bankruptcy Case No. 19-32231, United States Bankruptcy Court,
               Western District of Kentucky (“Borrower’s Chapter 11 Case”).

Postpetition Lender: Cecelia Financial Management, LLC

Guarantor:     Insight Terminal Holdings, LLC, a Delaware limited liability company, as Debtor
               in Possession in Bankruptcy Case No. 19-32232, United States Bankruptcy Court,
               Western District of Kentucky (the “Bankruptcy Court”).

Postpetition Credit Facility:

               A credit facility (the “Postpetition Loan”) to be made immediately available to the
               Borrower, pursuant to the terms of this Term Sheet and the Postpetition Financing
               Documents, which Lender and Borrower anticipate will consist solely of a
               Promissory Note (the “Postpetition Financing Documents”) in an amount not to
               exceed $75,000.00. Interest shall accrue on the amount borrowed under the
               Postpetition Loan at the rate of ten percent (10%) per annum (the “Interest Rate”)
               and shall be due and payable upon the Maturity Date.

Closing Date: On or before July 31, 2019, subject to Bankruptcy Court approval.

Purpose:     Upon entry of an Order of the Bankruptcy Court and acceptance of this Term Sheet,
             the Postpetition Lender shall make available to the Borrower the Postpetition Loan
             for the Borrower’s working capital needs that it anticipates incurring through the
             week of August 12, 2019, including payroll and monthly compensation, office rent
             and expenses, monthly insurance premiums, and business meeting and travel
             expenses.
Maturity Date:
             The Postpetition Loan will mature on the earliest of (i) approval, closing and
             funding of any other Postpetition Loan, unless such other loan is made by Lender,
             (ii) the closing of a sale of substantially all of the assets of the Debtors, (iii) the
             earlier of the effective date or substantial consummation of the a chapter 11 plan,
             (iv) the dismissal of one or both of the chapter 11 cases, or (v) the conversion of
             one or both of the chapter 11 cases (the “Postpetition Loan Maturity Date”).
Payments:
             The unpaid balance of the Postpetition Loan is due in its entirety on the Postpetition
             Loan Maturity Date. Interest shall be calculated on the actual number of days the
             Postpetition Loan is outstanding on the basis of a year consisting of 365 days.




                                                 2
Case 19-32231-jal     Doc 28-1     Filed 07/29/19    Entered 07/29/19 12:04:42        Page 3 of
                                              3


Representations and Warranties:

              The Postpetition Financing Documents shall contain usual and customary
              representations and warranties of the Borrower acceptable to the Lender.

Affirmative Covenants:

              The Postpetition Financing Documents shall contain usual and customary
              affirmative covenants of the Borrower acceptable to the Lender.

Negative Covenants:

              The Postpetition Financing Documents shall contain usual and customary negative
              covenants of the Borrower acceptable to the Lender.

Events of Default:

              The following shall constitute an event of default: (i) non-payment of the
              Postpetition Loan when due when due; (ii) failure to comply with the terms and
              conditions set forth in this Term Sheet, the Order of the Court authorizing the
              Postpetition Loan, or the Postpetition Financing Documents; or (iii) the reversal,
              vacation, or setting aside of the Order of the Court authorizing the Postpetition
              Loan.

Commitment and Administration Fees: Waived.

Expenses:     Waived.

Security/Priority:

              The debt incurred by Borrower under this Postpetition Loan shall be a superpriority
              administrative expense in Borrower’s Chapter 11 Case with priority over any or all
              other administrative expenses of the kind specified in Sections 503(b) or 507(b) of
              the United States Bankruptcy Code, pursuant to Section 364(c)(1) of the United
              States Bankruptcy Code.




                                               3
